          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 1 of 27



 1   CHRISTOPHER J. CARR (SBN 184076)
     Chris.Carr@Bakerbotts.com
 2   NAVI SINGH DHILLON (SBN 279537)
     Navi.dhillon@bakerbotts.com
 3   SHAMUS FLYNN (SBN 311793)
     Shamus.flynn@bakerbotts.com
 4   BAKER BOTTS LLP
     101 California Street, Suite 3600
 5   San Francisco, California 94111
     Telephone: (415) 291-6200
 6
     Attorneys for Plaintiffs
 7   SAVE OUR RECREATION, SAN FRANCISCO DOG
     OWNERS GROUP (SFDOG), MARIN COUNTY DOG
 8   OWNERS GROUP (Marin DOG) and COASTSIDE DOG
     OWNERS GROUP (Coastside DOG)
 9

10                            UNITED STATES DISTRICT COURT
11                         NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13

14   SAVE OUR RECREATION, SAN FRANCISCO             Case No.
     DOG OWNERS GROUP, a 501(c)(3) non-profit
15   organization, MARIN COUNTY DOG OWNERS
     GROUP, and COASTSIDE DOG OWNERS                COMPLAINT FOR
16   GROUP a 501(c)(3) non-profit organization,     DECLARATORY AND
                                                    INJUNCTIVE RELIEF
17                     Plaintiffs,
18        v.
19   UNITED STATES DEPARTMENT OF THE
     INTERIOR, NATIONAL PARK SERVICE
20   and GOLDEN GATE NATIONAL RECREATION
     AREA,
21
                       Defendants.
22

23

24

25

26

27

28

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 2 of 27



 1          1.      Plaintiffs Save Our Recreation, San Francisco Dog Owners Group (SFDOG),

 2   Marin County Dog Owners Group (Marin DOG), and Coastside Dog Owners Group (Coastside

 3   DOG) (collectively, Plaintiffs), by and through their undersigned counsel, bring this action

 4   against the United States Department of Interior, National Park Service (NPS) and Golden Gate

 5   National Recreation Area (together, Defendants) to remedy violations of the Administrative

 6   Procedure Act (APA), the National Environmental Policy Act (NEPA) and the regulations

 7   implementing the National Park Service Organic Act (Organic Act). Plaintiffs allege as follows:

 8                                        THE CONTROVERSY

 9          2.      This controversy stems from the relentless effort by NPS—through successive

10   Golden Gate National Recreation Area (GGNRA) Superintendents—to significantly alter the

11   patterns of dog walking that has occurred for over half century in the GGNRA, an urban

12   recreation area spanning more than 80,000 acres across San Francisco, San Mateo, and Marin

13   Counties.

14          3.      In publishing the 2019 GGNRA Superintendent’s Compendium (2019

15   Compendium), GGNRA has circumvented multiple statutory and regulatory requirements in an

16   attempt to smuggle into law, without requisite process or support, significant limitations and

17   restrictions on dog walking within the GGNRA.

18          4.      The GGNRA is an “urban park” and critical recreational resource for residents of

19   the San Francisco Bay Area. Local residents have walked their dogs on those urban recreation

20   lands for many decades, and long before the creation of the GGNRA in 1972. Thousands of San

21   Francisco Bay Area residents walk dogs in the GGNRA every day.

22          5.      Dog walking is specifically enumerated as a recreational activity in the House

23   report on the GGNRA’s creation, House Report No. 92-1391, p. 4852: “On a nice day, it will

24   satisfy the interest of those who choose to fly kites, sunbathe, walk their dogs, or just idly watch

25   the action along the bay.” Not surprisingly, the continuation of such historic recreational uses

26   was part of the “deal” that brought the GGNRA into existence, and is a commitment by the

27   federal government reflected in the GGNRA Enabling Act. In the nearly fifty years since the

28                                  -2-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 3 of 27



 1   GGNRA was created, the need for such recreational access has only become more pressing, as

 2   the areas surrounding the GGNRA have become more developed and grown in population. The

 3   many decades of dog walking on the lands now within the GGNRA is not only well-documented

 4   but has animated, in part, demands of the Boards of Supervisors of San Francisco, Marin and San

 5   Mateo Counties that NPS officials recognize the historical uses and adhere to the deal that the

 6   federal government made with those counties when the GGNRA was created.

 7          6.      Starting in the early 2000s, the GGNRA commenced planning processes through

 8   which, over the course of more than a decade, it would seek to radically reduce access to

 9   GGNRA lands for people walking dogs. The General Management Plan/Final Environmental

10   Impact Statement (GMP/FEIS) for management of the GGNRA, released in 2014, pre-

11   determined this radical reduction in access for those wishing to walk dogs in the GGNRA, and

12   the Final GMP did the same. NPS also developed a more specific Dog Management Plan (DMP)

13   with its own Supplemental Environmental Impact Statement (SEIS), closing the comment period

14   in February 2014.

15          7.      In fall 2015, in order to be fully informed and prepare effective comments on

16   proposed regulations to implement the GGNRA’s plans for reducing access for people and their

17   dogs, Plaintiffs sent the GGNRA a FOIA request for relevant public records. In February 2016,

18   NPS published its proposed rule modifying regulations to implement the agency’s “preferred

19   alternative” (Dog Rule) which, to no one’s surprise, would radically reduce access to GGNRA

20   lands for people to walk dogs. In the meantime, the GGNRA had “slow-walked” production of

21   and purposefully blocked access to the information called for by Plaintiffs’ FOIA request. It was

22   apparent that as part of its long-term “strategy,” the GGNRA decided to delay production of and

23   keep from public view certain records because it did not want them to be used in connection with

24   the public comment process for the Dog Rule, or in connection with potential future lawsuits

25   challenging its decisions to unlawfully restrict and reduce dog walking.

26          8.      The GGNRA’s failure to respond to Plaintiffs’ FOIA request forced them to file

27   suit. Plaintiffs filed their FOIA suit in this Court on April 5, 2016. Case 3:16-cv-01724-JD. The

28                                  -3-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 4 of 27



 1   public records ultimately obtained, over the GGNRA’s fierce resistance, revealed the lengths to

 2   which the GGNRA would go to prosecute its permanent crusade against dog walking on the

 3   federal public lands it manages in the Bay Area. This misconduct included, but was not limited

 4   to:

 5                  GGNRA staff sending e-mails about efforts to restrict dog walking to and from

 6                   private e-mails, among each other and NGO representatives supporting those

 7                   efforts;

 8                  GGNRA staff sending e-mails to other staff asking the recipients to delete e-

 9                   mails about efforts to restrict dog walking, and noting that “[t]hese conversations

10                   are best done by phone”;

11                  GGNRA staff soliciting NGO supporters of restrictions on dog walking to attend

12                   meetings convened by members of the Bay Area congressional delegation;

13                  GGNRA staff soliciting NGO supporters of restrictions on dog walking to submit

14                   letters to the editor to the San Francisco Chronicle and other Bay Area

15                   newspapers (and collaborating on the contents of the letters);

16                  GGNRA staff drafting talking points for NGO supporters of restrictions on dog

17                   walking to use with media and in meetings with members of the Bay Area

18                   Congressional delegation;

19                  GGNRA staff and NGO supporters of restrictions on dog walking colluding to

20                   discourage Speaker Pelosi’s office from inquiring about those efforts;

21                  GGNRA staff expressing disdain for then-Supervisor Wiener as a result of his

22                   objections to their efforts to restrict dog walking;

23                  GGNRA staff expressing contempt for Dog Owner Groups; and

24                  GGNRA staff deliberately excluding scientific evidence because it could have

25                   supported less restrictive limitation on access for dog walking.

26          9.       The great majority of these troubling records were not disclosed by the GGNRA

27   until October 2016 in direct response to Plaintiffs’ FOIA lawsuit, after the GGNRA had already

28                                  -4-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 5 of 27



 1   disclosed thousands of other public records under order of this Court. Plaintiffs published many

 2   of the troubling records to raise public awareness about the mismanagement of public lands on a

 3   website: https://www.woofieleaks.com/.

 4          10.     In December 2016, NPS published notice of its intention to finalize the Dog Rule,

 5   to implement exclusions and restrictions on dog walking in the GGNRA based on the Dog

 6   Management Plan. On January 10, 2017 and based on the troubling materials produced in

 7   response to the FOIA litigation, Representative Jackie Speier, a senior member of the Bay Area’s

 8   congressional delegation whose district includes GGNRA lands in San Mateo County, sent a

 9   letter to the Inspector General of the Department of the Interior calling for an “independent

10   inquiry into whether NPS employees acted improperly with regards to their work on the GGNRA

11   Dog Management Plan.” Representative Speier continued: “The use of personal e-mail to

12   improperly coordinate with outside advocacy groups is potentially illegal and must not be

13   allowed.” That same day, NPS announced it was indefinitely delaying promulgation of the Dog

14   Rule to investigate whether the GGNRA staff’s use of personal email violated the law or Park

15   Service policies.

16          11.     In December 2017, the NPS formally terminated the GGNRA’s effort to impose a

17   Dog Rule. At that point, Plaintiffs understood GGNRA had ended its crusade to exclude people

18   and their dogs from the lands it manages.

19          12.      Having failed to unlawfully curtail dog walking, the GGNRA is now taking a

20   new approach to achieve the same end. On August 30, 2019—the Friday before Labor Day

21   weekend—the GGNRA posted on its website its “2019 Superintendent’s Compendium.” The

22   2019 Compendium purports to amend the existing 1979 Pet Policy by imposing significant new

23   requirements for and restrictions on access for people with dogs. While not identical, the 2019

24   Compendium is substantially similar to elements of the withdrawn Dog Plan. Many of these

25   amendments, including changes made to the definitions of “Unmanaged Dogs,” “Voice Control,”

26   and “Managed Dogs” mirror measures contained in that failed Dog Plan.

27

28                                  -5-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 6 of 27



 1          13.     This is a variation on a theme the GGNRA has been playing for the last two

 2   decades, as it has tried to limit and restrict the ability of Bay Area residents to walk their dogs on

 3   federal public recreation lands in San Mateo, San Francisco and Marin Counties. Over that time,

 4   this Court has ruled on several occasions that the GGNRA failed to follow its own regulations

 5   and provide the required notice and opportunity for public comment when making similar

 6   changes.

 7          14.     With the 2019 Compendium, the crusade to exclude people and their dogs from

 8   the GGNRA has resumed. The restrictions and limitations on access and use for people with

 9   dogs that the 2019 Compendium purports to make mirror many of the restrictions and limitations

10   that the GGNRA had sought to impose through its ill-fated Dog Rule. That Rule – which the

11   agency pursued through notice-and-comment rulemaking -- was predicated on a Dog

12   Management Plan that had been years in the making, and an Environmental Impact Statement

13   (EIS) (and Supplemental EIS) that the GGNRA believed NEPA required.

14          15.     The changes to dog walking that the 2019 Compendium purports to work run

15   afoul of the NPS regulations authorizing superintendents to institute closures and public use

16   limits. Unless such an action is routine, minor and uncontroversial, and does not cause a

17   significant alteration in public use patterns, it must be undertaken through notice-and-comment

18   rulemaking. The changes to access for people and their dogs worked by the 2019 Compendium

19   have not been imposed through notice-and-comment rulemaking. Nor have their impacts been

20   evaluated as required by NEPA; instead, the GGNRA purports to have relied on a NEPA

21   categorical exclusion.

22          16.     Plaintiffs file this action seeking the Court’s intervention to once again prevent

23   the GGNRA from violating the law in this revival of its crusade to drive people and their dogs

24   from the urban recreation lands it is charged with managing – this time trying to sneak

25   significant exclusions and restrictions by the public through use of the Superintendent’s 2019

26   Compendium.

27

28                                  -6-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 7 of 27



 1                                            JURISDICTION

 2          17.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal

 3   question) and 5 U.S.C. §§ 701-706 (APA).

 4          18.      The core requested relief is authorized by 28 U.S.C. §§ 2201-02 (declaratory and

 5   injunctive relief) and 5 U.S.C. § 706(2) (vacatur).

 6                                                VENUE

 7          19.      Venue is proper in this district under 28 U.S.C. § 1391(e). Defendants consist of

 8   a federal agency and an administrative unit of that agency. A substantial part of the events and

 9   omissions giving rise to the claims in this action occurred in and/or relate to San Francisco

10   County, which is located within this judicial district. Further, some of the Plaintiffs reside in San

11   Francisco County, making venue proper in this judicial district pursuant to 5 U.S.C. §

12   552(a)(4)(B).

13                                  INTRADISTRICT ASSIGNMENT

14          20.      A substantial part of the events and omissions giving rise to the claims in this case

15   occurred in San Francisco, making the San Francisco Division an appropriate venue under Civil

16   L.R. 3-2(d). Plaintiffs understand that many of the documents improperly withheld are located at

17   Defendants’ offices located within San Francisco County.

18                                                PARTIES

19          21.      Save Our Recreation was founded in 2014 amid concerns that certain GGNRA

20   actions would impose restrictions on recreational access for all user groups, not just dog owners.

21   It has over 10,000 supporters. Save Our Recreation serves as an umbrella group to bring

22   together people and organizations supporting recreation in the GGNRA. Save Our Recreation is

23   dedicated to preserving access for all recreational users in the GGNRA, as well as advocating for

24   a comprehensive process to address recreational access that includes public input, independent

25   voices, and thoughtful consideration. All other Plaintiffs in this action are members of Save Our

26   Recreation.

27

28                                  -7-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 8 of 27



 1          22.    San Francisco Dog Owners Group (SFDOG) was founded in 1997 in response to

 2   closures at Ocean Beach by the GGNRA. SFDOG incorporated in 2000, and has over 900 dues-

 3   paying members and two email list-serves that reach roughly 750 people. SFDOG is a non-profit

 4   organization that promotes responsible dog ownership/guardianship, offers educational programs

 5   for both dog owners/guardians and the general public, and works for increased off-leash

 6   recreational opportunities for responsible dog owners/guardians and their canine companions.

 7   SFDOG is the premier citywide dog advocacy organization in San Francisco and works with

 8   park-specific dog groups (e.g., Dolores Park DOG, Duboce DOG, etc.) throughout San

 9   Francisco. It has held workshops with and actively collaborated with the San Francisco Parks

10   and Recreation Department, San Francisco Animal Care and Control Department, the San

11   Francisco SPCA, the Boys and Girls Clubs of San Francisco, the San Francisco Mounted Police

12   unit, and numerous rescue and animal welfare organizations. SFDOG actively participated in the

13   scoping process relating to GGNRA’s 2017 Dog Management Plan and its accompanying

14   environmental impact statements. SFDOG and its members also actively participated in the

15   Service’s past NEPA process related to the 2017 Dog Management Plan, including the prior

16   FOIA suit against the GGNRA concerning its refusal to produce public records about that

17   process. SFDOG and its members remain actively engaged in protecting their interests in the

18   GGNRA, including most recently by submitting comments addressing the procedural and

19   substantive deficiencies of the 2019 Compendium.

20          23.    Marin County Dog Owners Group (Marin DOG) was founded in 2013 in response

21   to the release of the GGNRA’s environmental review materials relating to the 2017 Dog

22   Management Plan. Marin DOG is a grassroots organization with a network reach of over 1000

23   people and considers itself a watchdog for fair pet policies in Marin County. Marin DOG

24   supports environmental stewardship, and believes that stewardship and recreational use are

25   compatible—as they have been for decades. Marin DOG has partnered with the Marin Humane

26   Society and other GGNRA stakeholder groups to support programs that educate the public on

27   how to share our open spaces responsibly. Marin DOG has also launched stewardship programs

28                                  -8-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 9 of 27



 1   and conducted educational outreach campaigns. It works to improve communications, offer

 2   solutions and elevate dog owner representation with GGNRA, Marin County Parks and Open

 3   Space, Marin Municipal Water District, local Community Service Districts and local parks and

 4   recreation areas. Marin DOG has an interest in the GGNRA’s attempt to impose major aspects

 5   of the 2017 Dog Management Plans through the 2019 Compendium.

 6          24.     Coastside Dog Owners Group of San Mateo County (Coastside DOG) is

 7   dedicated to promoting responsible dog walking and advocating for dog-friendly open space on

 8   the San Mateo County coast. The group (formerly Montara Dog Group) was initially founded in

 9   2008 to celebrate the community’s longstanding culture of dog walking and stewardship at

10   Rancho Corral de Tierra (Rancho)—an area which many of its members helped save from

11   development when it was owned by Peninsula Open Space Trust. Coastside DOG has placed

12   and maintained pet waste bags and bins throughout Rancho since 2008, and still provides the

13   only trash removal service at Rancho. In addition, Coastside DOG has sponsored community

14   trail etiquette trainings designed to promote safety and best practices in multi-use trail recreation

15   at Rancho and other local open space areas. The trainings bring together dog walkers,

16   equestrians, and cyclists to practice simple etiquette rules to ensure a positive recreational

17   experience for all. Today, Coastside DOG has grown to nearly 500 members spanning from

18   Pacifica to Half Moon Bay, and has expanded its mission to include advocating for dog-friendly

19   open space on the entire San Mateo County coast. Coastside DOG (then the Montara Dog

20   Group) and its members submitted comments to the GGNRA regarding the 2017 Dog

21   Management Plan and associated environmental review materials. Coastside DOG submitted

22   comments to the GGNRA identifying the unlawfulness of the its attempt to smuggle major

23   components of the failed 2017 Dog Management Plan into effect through the 2019 Compendium

24   without the requisite notice-and-comment rulemaking process.

25          25.     Thousands of individuals and organizations, including Plaintiffs and their

26   members, submitted comments on the GGNRA’s 2017 Dog Management Plan objecting to

27   efforts to restrict access to dog walking in the GGNRA. Plaintiffs and their members have

28                                  -9-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 10 of 27



 1   discussed the potential effects of the 2019 Compendium with many individuals, other citizen

 2   groups, and organizations in the three counties and the larger Bay Area.         Thousands of

 3   individuals in the San Francisco Bay Area are interested in the significant policy decisions

 4   reflected in the 2019 Compendium. Just as many newspaper articles were written about the 2017

 5   Dog Management Plan, unsurprisingly, many have also been written about—and in opposition

 6   to—the 2019 Compendium’s impact on dog walking in the GGNRA. Further, those restrictions

 7   on dog walking have implications for other traditional recreational uses of the GGNRA.

 8          26.     Plaintiffs and their members regularly recreate within the GGNRA, and the

 9   amendments in the 2019 Compendium directly impact their activities and interests. Absent relief

10   from this Court, Plaintiffs will be irreparably harmed by the GGNRA’s unlawful conduct.

11          27.     Defendant NPS is the agency responsible for regulation of the use of all national

12   parks; although the GGNRA is not a national park – it is a national recreation area—the NPS is

13   responsible for its regulation and management. The NPS is an agency within defendant United

14   States Department of Interior.

15          28.     Defendant GGNRA is a federal recreation area administered by the Service. The

16   GGNRA operates under the Department of the Interior and NPS regulations, policies and

17   guidelines.

18                                     LEGAL BACKGROUND

19          A.      Administrative Procedure Act

20          29.     The Administrative Procedure Act (APA) provides judicial review for persons

21   who have been adversely affected or aggrieved by a final agency action for which there is no

22   other adequate remedy in a court. 5 U.S.C. §§ 551(2), 701-702, 704. Violations of NPS

23   regulations implementing the National Park Service Organic Act (Organic Act) and violations of

24   the National Environmental Policy Act (NEPA) are subject to judicial review under the APA.

25          30.     Under the APA, a reviewing court must “hold unlawful and set aside agency

26   action, findings, and conclusions” found to be, among other things, “arbitrary, capricious, an

27

28                                  -10-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 11 of 27



 1   abuse of discretion, or otherwise not in accordance with law” or “without observance of

 2   procedure required by law.” 5 U.S.C. § 706(2)(A), (D).

 3          31.     Pursuant to the APA, an agency adopting a rule generally must engage in the rule

 4   making process and adhere to specific notice-and-comment requirements.                See 5 U.S.C.

 5   §§ 551(5), 553. Subject to enumerated exceptions, rules that must adhere to notice-and-comment

 6   requirements include “agency statement[s] of general or particular applicability and future effect

 7   designed to implement, interpret, or prescribe law or policy . . . .” Id. § 551(4).

 8          32.     Agency actions that have the force of law, including actions that provide a new

 9   basis of liability, are legislative (or substantive) rules subject to the APA’s notice-and-comment

10   requirements. See Gill v. U.S. Dep’t of Justice, 913 F.3d 1179, 1186 (9th Cir. 2019); Erringer v.

11   Thompson, 371 F.3d 625, 630 (9th Cir. 2004) (“[I]f there is no legislative basis for enforcement

12   action on third parties without the rule, then the rule necessarily creates new rights and imposes

13   new obligations. This makes it legislative.” (quotation marks and citation omitted)).

14          B.      National Park Service Organic Act and Implementing Regulations

15          33.     The Golden Gate National Recreation Area (GGNRA) was established “[i]n order

16   to preserve for public use and enjoyment certain areas of Marin and San Francisco Counties,

17   California, possessing outstanding natural, historic, scenic, and recreational values, and in order

18   to provide for the maintenance of needed recreational open space necessary to urban

19   environment and planning . . . .” Pub. L. No. 92-589, § 1, Oct. 27, 1972, 86 Stat. 1299; 16

20   U.S.C. § 460bb. Congress specifically identified dog walking as a recreational activity that

21   would continue to occur in the GGNRA. See House Report No. 92-1391, p. 4852. Since its

22   establishment as a national recreation area, Congress has expanded the GGNRA several times.

23   See, e.g., Pub. L. No. 93-544, Dec. 26, 1974, 88 Stat. 1741 (adding 750 acres of contiguous

24   private lands in Marin County to the GGNRA); Pub. L. No. 96-199, Mar. 5, 1980, 94 Stat. 67

25   (extending GGNRA’s northern boundary); Pub. L. No. 96-607, Dec. 28, 1980, 94 Stat. 3544

26   (expanding GGNRA into San Mateo County and along the coast).

27

28                                  -11-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 12 of 27



 1          34.     As a part of the National Park System, NPS manages the GGNRA in accordance

 2   with the Organic Act to “promote and regulate the use of the National Park System” to “conserve

 3   the scenery, natural and historic objects, and wild life in the System units and to provide for the

 4   enjoyment of the scenery, natural and historic objects, and wild life in such manner and by such

 5   means as will leave them unimpaired for the enjoyment of future generations.” 54 U.S.C. §

 6   100101. The Organic Act empowers the Secretary of the Interior to “prescribe such regulations

 7   as the Secretary considers necessary or proper for the use and management of System units.” Id.

 8   § 100751(a).

 9          35.     NPS regulations authorize superintendents of recreational areas to, consistent with

10   applicable laws, impose and terminate restrictions, limits, closures, designations, conditions, and

11   visiting hour restrictions in the recreation areas they oversee.               36 C.F.R. § 1.5(a).

12   Superintendents’ compendia are used, in part, to document such measures.                      See NPS

13   Management Policies 2006 at 86, available at https://www.nps.gov/policy/MP_2006.pdf.

14          36.     When adopting or terminating such a measure, NPS must strictly adhere to

15   established substantive and procedural protocols. Its own regulations provide:

16                          Except in emergency situations, a closure, designation, use or
                    activity restriction or condition, or the termination or relaxation of such,
17                  which is of a nature, magnitude and duration that will result in a
                    significant alteration in the public use pattern of the park area, adversely
18                  affect the park’s natural, aesthetic, scenic or cultural values, require a
                    long-term or significant modification in the resource management
19                  objectives of the unit, or is of a highly controversial nature, shall be
                    published as rulemaking in the Federal Register.
20

21   36 C.F.R. § 1.5(b)(emphasis added).

22          37.     Before “implementing or terminating a restriction, condition, public use limit or

23   closure, NPS must “prepare a written determination justifying the action” that sets forth the

24   reasons why the restriction, condition, public use limit or closure has been established and why

25   less restrictive measures will not suffice. 36 C.F.R. § 1.5(c). In the case of an action terminating

26   a restriction, condition, public use limit or closure, the Service must provide a written

27

28                                  -12-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 13 of 27



 1   determination of why the restriction is no longer necessary and a finding that the termination will

 2   not adversely affect park resources. Id.

 3             38.   NPS regulations also provide that “[v]iolating a closure, designation, use or

 4   activity restriction or condition, schedule of visiting hours, or public use limit is prohibited.” Id.

 5   § 1.5(f).

 6             39.   NPS regulations further provide that a “person convicted of violating a provision

 7   of the regulations contained in parts 1 through 7,” including regulations governing the GGNRA,

 8   will be subject to criminal penalties under 18 U.S.C. § 1865. Compare 36 C.F.R. § 1.3 with id.

 9   § 7.97.

10             C.    National Environmental Policy Act

11             40.   The National Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321 et seq., is the

12   basic national charter for the protection of the environment. NEPA’s purpose is to help public

13   officials make decisions that are based on an understanding of environmental consequences, and

14   take actions that protect, restore, and enhance the environment. 40 C.F.R. § 1500.1(c).

15             41.   NEPA requires federal agencies to prepare an Environmental Impact Statement

16   (EIS) for all “major Federal actions significantly affecting the quality of the human

17   environment.” 42 U.S.C. § 4332(C).

18             42.   When a federal agency is not certain whether an EIS is required, it must prepare

19   an Environmental Assessment (EA). 40 C.F.R. §§ 1501.3, 1501.4, 1508.9. If the EA concludes

20   that the proposed project will have no significant impact on the human environment, the agency

21   may issue a Finding of No Significant Impact (FONSI) and proceed with the proposed action. If

22   the agency concludes that there may be significant impacts, then it must prepare an EIS. Id.

23   § 1501.4.

24             43.   To determine whether a proposed agency action may produce significant impacts,

25   “NEPA requires consideration of both context and intensity.” Id. § 1508.27. Significance “must

26   be analyzed in several contexts,” including “the affected region, the affected interests, and the

27   locality.” Id. § 1508.27(a). To evaluate intensity, the agency is to consider, inter alia, “[t]he

28                                  -13-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 14 of 27



 1   degree to which the effects on the quality of the human environmental are to be highly

 2   controversial” and “[t]he degree to which the action may establish a precedent for future actions

 3   with significant effects or represents a decision in principle about a future consideration.” Id.

 4   § 1508.27(b).

 5          44.      The U.S. Department of the Interior has adopted regulations implementing NEPA

 6   that supplement those regulations adopted by the Council on Environmental Quality. See

 7   generally 43 C.F.R. § 46.10 et seq. These regulations are binding on all constituent bureaus,

 8   which include services such as NPS. See id. §§ 46.10(a); 46.30. NPS recognizes that it is bound

 9   by these regulations and adheres to them. See generally National Park Service NEPA Handbook

10   2015, available at

11   https://www.nps.gov/subjects/nepa/upload/NPS_NEPAHandbook_Final_508.pdf.

12          45.      Generally, actions determined to have “no significant individual or cumulative

13   effect on the quality of the human environment” are considered “categorically excluded” from

14   the requirement to prepare an EA or an EIS. See 43 C.F.R. § 46.205(a) (describing actions

15   categorically excluded from further NEPA review); 40 C.F.R. § 1508.4; see also 43 C.F.R.

16   § 46.210 (listing departmental categorical exclusions).

17          46.      Even where an agency action would normally be categorically excluded from

18   further NEPA review, the agency must “determine whether [the proposed action] meets any of

19   the extraordinary circumstances in section 46.215; if it does, further analysis and environmental

20   documents must be prepared for the action.” 43 C.F.R. § 46.205(c)(1).

21          47.      The identified criteria that establish extraordinary circumstances within

22   categorical exclusions include proposed actions that “[h]ave highly controversial environmental

23   effects or involve unresolved conflicts concerning alternative uses of available resources” or

24   “[e]stablish a precedent for future action or represent a decision in principle about future actions

25   with potentially significant environmental effects.” Id. § 46.215(c)-(d).

26

27

28                                  -14-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 15 of 27



 1                                    FACTUAL BACKGROUND

 2            48.   The GGNRA consists of lands in San Mateo, San Francisco and Marin Counties

 3   that have been used by Bay Area residents for recreation for much of the last century.

 4            49.   Thousands of Bay Area residents walk dogs in the GGNRA every day.

 5            50.   Dog walking in the GGNRA predates Congress’ creation of the recreation area in

 6   1972 by decades.

 7            51.   Congress contemplated that dog walking would be an important recreational

 8   activity that would continue in the GGNRA. See, e.g., House Rep. No. 92-1391, p. 4852.

 9            52.   In 1978, the GGNRA Citizens’ Advisory Commission (the Commission)

10   proposed a Pet Policy after receiving input from park staff and the public. That Policy provided

11   general guidance on dog walking and recommended certain locations in the park for on-leash and

12   off-leash (or “voice control”) dog walking.

13            53.   Subsequently, the Commission recommended the Pet Policy to the GGNRA

14   Superintendent for adoption as a GGNRA-specific policy (later known as the “1979 Pet Policy”).

15            54.   The 1979 Pet Policy has governed dog walking activities in the GGNRA for

16   decades.

17            55.   When the GGNRA has attempted to restrict dog walking access beyond the terms

18   of the 1979 Pet Policy, organizations of dog walkers have, on multiple occasions, successfully

19   challenged those attempted restrictions.

20            56.   In the late 1990s, for example, the GGNRA sought to close to dogs 12 acres of a

21   previously off-leash recreational area at Fort Funston. 81 Fed. Reg. 9,139, 9,141 (Feb. 24,

22   2016).

23            57.   Dog walking groups successfully challenged that closure in this Court. That

24   Court determined that GGNRA’s closure likely constituted a significant alteration in public use

25   pattern and was highly controversial, such that GGNRA would have had to provide notice and an

26   opportunity for public comment in accordance with its regulations. See generally Fort Funston

27   Dog Walkers v. Babbitt, 96 F. Supp. 2d 1021 (N.D. Cal. 2000).

28                                  -15-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 16 of 27



 1           58.     Approximately two years later, after finding that the longstanding 1979 Pet Policy

 2   was in conflict with the National Park System-wide regulation requiring dogs to be leashed,

 3   GGNRA rescinded the 1979 Pet Policy by publishing a notice in the Federal Register, but

 4   provided no opportunity for public comment. 81 Fed. Reg. at 9,141.

 5           59.     Subsequently, persons cited by GGNRA employees for walking their dogs off-

 6   leash consistent with the 1979 Pet Policy challenged the rescission of that Policy in this Court.

 7   See generally United States v. Barley, 405 F. Supp. 2d 1121 (N.D. Cal. 2005).

 8           60.     The Court concluded that not only did the rescission “work a significant alteration

 9   of public use pattern of the park area, but it was of a highly controversial nature.” Id. at 1125

10   (quotation marks and citation omitted). The Court thus determined that the attempted rescission

11   of the 1979 Pet Policy was invalid because the agency failed to follow its own regulations by not

12   providing the requisite opportunity for public comment. Id. at 1126.

13           61.     Since the Barley decision, the 1979 Pet Policy has remained in effect, except for

14   portions of Ocean Beach and Crissy Field, where the GGNRA adopted a special regulation to

15   restrict off-leash dog walking to protect sensitive wildlife. See 36 C.F.R. § 7.97(d).

16           62.     Another effort to limit GGNRA access to persons walking dogs was undertaken in

17   2011 when the GGNRA released its draft Dog Management Plan and Environmental Impact

18   Statement (collectively, the Draft Dog Plan). It provided 135 days for public comment on the

19   Draft Dog Plan, having extended the comment period once due, in part, to public interest.

20           63.     A related draft Dog Management Plan and Supplemental EIS (collectively, the

21   Supplemental Draft Dog Plan) was published on September 6, 2013. GGNRA provided 162

22   days for public comment on the Supplemental Draft Dog Plan, having extended the comment

23   period twice due, in part, to public interest.

24           64.     The preferred alternative of the Supplemental Draft Dog Plan would have placed

25   new limitations on dog walking in the GGNRA, including, inter alia, entirely closing areas to

26   dog walking and limiting areas where off-leash dog walking would be allowed.

27

28                                  -16-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 17 of 27



 1            65.    On February 24, 2016, the agency published in the Federal Register, at 81 Fed.

 2   Reg. 9,139, a proposed rulemaking to implement this preferred alternative (Dog Rule). It

 3   provided 90 days for public comment on the Dog Rule, having extended the comment period

 4   once due, in part, to public interest.

 5             PLAINTIFFS’ PROSECUTE FREEDOM OF INFORMATION ACT SUIT AND
                                AVERT MIDNIGHT DOG RULE
 6

 7            66.    In the meantime, in fall 2015 Plaintiffs had submitted a Freedom of Information

 8   Act (FOIA) request, seeking information related to the Draft Dog Plan and Supplemental Draft

 9   Dog Plan that was not already publicly available.

10            67.    After the GGNRA refused to provide the public records identified in their FOIA

11   request, Plaintiffs filed a FOIA lawsuit on April 5, 2016. The public records ultimately produced

12   by the GGNRA in fall 2016 showed the misconduct in the dog planning process set forth above.

13            68.    NPS released its Final Dog Management Plan and Environmental Impact

14   Statement on or about December 9, 2016. NPS explained that it would proceed to publish the

15   Dog Rule after the 30-day period required by NEPA had run. In other words, NPS stated its

16   intent to push the Dog Rule across the finish line and give it the force of law as a “midnight

17   regulation” – just prior to the change of Administrations.

18            69.    On January 10, 2017, following the disclosure of the GGNRA’s e-mails to the

19   public on woofieleaks.com, NPS stated it was delaying further consideration of the Dog Rule

20   pending completion of an investigation into the GGNRA’s misconduct, as revealed by the e-

21   mails.

22            70.    Nearly a year later, on December 27, 2017, NPS announced that it “no longer

23   intend[ed] to prepare a final rule or issue a Golden Gate National Recreation Area dog

24   management plan. The NPS has terminated the rulemaking process.” See 82 Fed. Reg. 61,199

25   (Dec. 27, 2017).

26

27

28                                  -17-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 18 of 27



 1                   THE 2019 GGNRA SUPERINTENDENT’S COMPENDIUM

 2          71.     Having repeatedly failed to accomplish its aim to drastically curtail dog walking

 3   in the GGNRA, the agency is now taking a new approach to achieve the same end. On August

 4   30, 2019—the Friday before Labor Day weekend—the GGNRA posted on its website the 2019

 5   Superintendent’s Compendium (2019 Compendium).

 6          72.     The 2019 Compendium was not published as a rulemaking in the Federal

 7   Register; it was not subjected to the related notice-and-comment process.

 8          73.     Nor did the GGNRA develop an EIS or an Environmental Assessment in

 9   accordance with the National Environmental Policy Act (NEPA).

10          74.     The 2019 Compendium amends the existing 1979 Pet Policy by imposing

11   significant new requirements for and restrictions on access for people with dogs.

12          75.     The 2019 Compendium, while not identical, is substantially similar to elements of

13   the withdrawn Dog Plan. Many of these amendments, including changes made to the definitions

14   of “Unmanaged Dogs,” “Voice Control,” and “Managed Dogs,” mirror measures contained in

15   that failed Dog Plan.

16          76.     The 2019 Compendium also includes a measure implementing the Dog Plan’s

17   requirement that dogs wear identification tags confirming proof of rabies vaccination status or, in

18   limited circumstances, that owners produce official documentation of rabies vaccination status

19   on demand.

20          77.     In addition, although the 2019 Compendium was issued with an accompanying

21   table purportedly identifying changes made since the 2017 Compendium, that table was

22   incomplete. Trail closures indicated on Exhibit Maps #37, #38, and #39, which were not noted

23   on the table of changes, indicate that dog walking would be eliminated on trails at the southern

24   entrance to Milagra Ridge; parts of the Milagra Ridge trail and the Milagra Creek Overlook trail;

25   two trails at Mori Point, including the Mori Bluff Trail, that are not closed to persons without

26   dogs; and many trails in Rancho Corral de Tierra, despite a 2013 GGNRA agreement with

27

28                                  -18-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 19 of 27



 1   Congresswoman Jackie Speier that opened all Rancho Corral de Tierra trails to on-leash dog

 2   walking.

 3          78.     The 2019 Compendium also bans dog walking entirely from two areas at Fort

 4   Funston where they have been allowed off-leash according to the 1979 Pet Policy. It also

 5   includes a new mechanism for future closures at Fort Funston and elsewhere – that GGNRA staff

 6   can ban dog walking from areas now and in the future simply by posting a sign that says

 7   “sensitive restoration area,” without going through any notice-and-comment rulemaking process

 8   before the closure goes into effect. This will allow GGNRA staff to institute, over time and in

 9   piecemeal fashion, the major access closures contained in the terminated Dog Management Plan

10   at Fort Funston and elsewhere, without going through the notice-and-comment rulemaking

11   process required for substantial and highly controversial changes to recreational access.

12          79.     Concerned by these and other changes, on September 16, 2019, Plaintiffs, through

13   the undersigned counsel, sent a letter by electronic mail and U.S. Mail to Superintendent Laura

14   Joss outlining their legal concerns associated with the GGNRA imposing such significant and

15   controversial changes to dog walking policy through the 2019 Compendium.

16          80.     On September 23, 2019, having received no response to counsel’s letter,

17   representatives of Coastside DOG participated in a phone call with Michael Savidge, the

18   Director of Strategic Planning and Partnership for GGNRA.

19          81.     During that phone call, Mr. Savidge confirmed that the table of changes

20   accompanying the 2019 Compendium is not comprehensive. He noted that the exhibit maps

21   showing additional changes are for illustrative purposes only, were intended for internal use by

22   law enforcement, and that a separate set of maps will be provided for public use. Mr. Savidge

23   also stated that although the 2019 Compendium included access closures at Muir Beach and

24   Rodeo Beach when water is flowing between the lagoons and the ocean, he was not aware of

25   how those closures would be enforced.

26          82.     On September 27, 2019, 28 days into the 30-day public comment period, the

27   GGNRA released a draft memorandum from Chief Park Ranger David Schifsky to General

28                                  -19-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 20 of 27



 1   Superintendent Laura Joss titled “2019 Superintendent’s Compendium Changes and

 2   Justifications.” In that memorandum, Chief Ranger Schifsky states that:

 3                           While some of the 1979 Pet Policy’s provisions had been
                     incorporated previously in to the park’s Compendium, the Pet Policy had
 4                   not been reviewed in light of on-the-ground changes that have occurred
                     since 1979 and new information regarding resource management
 5                   concerns, visitor use conflicts, and public safety considerations. . . . The
                     2019 Compendium proposes slight modifications to the Pet Policy to
 6                   address changed field conditions (including expanded Voice Control in
                     one area), new resource protection considerations, and multiple and
 7                   sometimes conflicting forms of public uses. We have also translated the
                     1979 Pet Policy into clear regulatory language, with accompanying maps
 8                   herein demarcating on leash and Voice Control areas, to assist dog
                     walkers in planning their visit to the park.
 9

10          83.     On October 16, 2019, plaintiffs SFDOG and Coastside DOG submitted written

11   comments reattaching the September 16, 2019 letter from Plaintiffs’ counsel. Those letters

12   detailed the scope of the changes between the 2017 Compendium and the 2019 Compendium, as

13   well as similarities between the failed Dog Plan and the 2019 Compendium.

14          84.     On October 18, 2019, Plaintiffs, along with Congresswoman Jackie Speier, met

15   with GGNRA Superintendent Laura Joss to discuss the changes proposed in the 2019

16   Compendium, describe Plaintiffs’ concerns, and attempt to resolve the situation without resorting

17   to litigation. Although Superintendent Joss agreed to correct “labeling errors” on certain exhibit

18   maps, she failed to address Plaintiffs’ primary concerns regarding the inappropriately broad

19   scope of the highly contentious changes included in the 2019 Compendium.

20          85.     Despite the GGNRA’s attempts to characterize the changes in the 2019

21   Compendium as “minor,” the similarities between this document and the Dog Plan refute that

22   characterization. Significant and highly controversial changes like those contained in the 2019

23   Compendium cannot be made, except by rulemaking published in the Federal Register after

24   having undergone the requisite NEPA review.

25

26

27

28                                  -20-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 21 of 27



 1                                         CLAIMS FOR RELIEF
                                                FIRST CLAIM
 2                                       (Violation of 36 C.F.R. § 1.5)

 3            86.    Plaintiffs incorporate by reference all previous allegations for purposes of this
 4   claim.
 5            87.    NPS violated its own regulations by failing to publish the 2019 Compendium in
 6   the Federal Register as a rulemaking subject to notice-and-comment requirements. NPS
 7   regulations require:
 8                    [A] closure, designation, use or activity restriction or condition, or termination or
              relaxation of such, which is of a nature, magnitude and duration that will result in a
 9            significant alteration in the public use pattern of the park area, adversely affect the park’s
              natural, aesthetic, scenic or cultural values, require a long-term or significant
10            modification in the resource management objectives of the unit, or is of a highly
              controversial nature, shall be published as rulemaking in the Federal Register.
11
              36 C.F.R. § 1.5(b).
12

13            88.    The 2019 Compendium, among other things, imposes new closures and
14   restrictions and conditions on uses and activities in the GGNRA. These closures, restrictions,
15   conditions, and other changes dramatically limit and alter historical access and allowable
16   activities for people with dogs throughout the Recreation Area. The 2019 Compendium, for
17   example, prohibits on-leash dog walking in new areas (e.g., San Mateo County locations of the
18   GGNRA) and restricts off-leash dog walking in other areas (e.g., Ocean Beach). The 2019
19   Compendium also adopts new vague definitions (e.g., “unmanaged dogs,” “voice control,” and
20   “managed dogs”) that effectively grant unfettered discretion to GGNRA employees to enforce
21   related restrictions.
22            89.    Many of the changes made in the 2019 Compendium mirror the changes the
23   GGNRA attempted to make in its highly controversial proposed Dog Management Plan that the
24   NPS terminated in December 2017.
25            90.     These changes constitute a “significant alteration in the public use pattern of the
26   park area” and are “of a highly controversial nature.” Indeed, this Court has found more than
27   once that restrictions on dog walking in the GGNRA are highly controversial and, independently,
28                                  -21-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 22 of 27



 1   constitute significant alterations in the public use pattern of the park area. See, e.g., United

 2   States v. Barley, 405 F. Supp. 2d 1121, 1125 (N.D. Cal. 2005) (“After more than twenty years of

 3   consistently approving and designating areas for off-leash dog walking, the GGNRA clearly

 4   engaged in an ‘activity restriction’ when it suddenly reversed field, closed all areas for off-leash

 5   use, and started citing off-leash dog walkers. Not only did this activity restriction work a

 6   ‘significant alteration in the public use pattern of the park area,’ but it was of a ‘highly

 7   controversial nature.’”); Ft. Funston Dog Walkers v. Babbitt, 96 F. Supp. 2d 1021, 1035 (N.D.

 8   Cal. 2000) (explaining that the “administrative record is replete with evidence that the [NPS] was

 9   aware the closure [related to dog walking] would be highly controversial”).

10            91.   The GGNRA published the 2019 Compendium on its website on August 30,

11   2019. Even though the changes clearly are highly controversial and constitute significant

12   alterations in public use patterns in the area, and the GGNRA fully knows this, it did not to

13   publish the 2019 Compendium in the Federal Register or undertake the requisite notice-and-

14   comment rulemaking process. The GGNRA’s refusal to do this was unlawful. 36 C.F.R.

15   § 1.5(b); Barley, 405 F. Supp. 2d at 1125 (“The whole point of Section 1.5(b) was to allow the

16   public an opportunity to be heard before such a change occurred.”).

17            92.   Instead of providing for public participation as required, the GGNRA discreetly

18   published the 2019 Compendium on August 30, 2019, the Friday before Labor Day Weekend.

19                                               SECOND CLAIM
                                         (Violation of APA 5 U.S.C. § 553)
20

21            93.   Plaintiffs incorporate by reference all previous allegations for purposes of this
22   claim.
23            94.   In addition, the GGNRA’s failure to subject the 2019 Compendium to notice-and-
24   comment requirements violated the APA.
25            95.   The 2019 Compendium is a legislative rule subject to notice-and-comment
26   requirements because it carries the force of law. Persons deemed by GGNRA employees to be in
27   violation of the 2019 Compendium’s measures are subject to civil, and potentially criminal,
28                                  -22-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 23 of 27



 1   liability. See 36 C.F.R. §§ 1.3; 1.5(f). And without the 2019 Compendium, the GGNRA could

 2   not issue citations or impose penalties. See Erringer v. Thompson, 371 F.3d 625, 630 (9th Cir.

 3   2004) (citing Hemp Indus. Ass’n v. Drug Enf’t Admin, 333 F.3d 1032, 1088 (9th Cir. 2003) (“[I]f

 4   there is no legislative basis for enforcement action on third parties without the rule, then the rule

 5   necessarily creates new rights and imposes new obligations. This makes it legislative.”); see also

 6   Gill v. Dept. of Justice, 913 F.3d 1179, 1186 (9th Cir. 2019) (“Legislative rules have the ‘force

 7   of law,’ and are subject to notice and comment under the APA before becoming effective.”).

 8            96.    Because the 2019 Compendium constitutes a legislative rule, the APA required

 9   the GGNRA to adhere to the notice-and-comment requirements of 5 U.S.C. § 553.

10                                               THIRD CLAIM
                                   (Violation of NEPA 42 U.S.C. § 4321 et seq.)
11

12            97.    Plaintiffs incorporate by reference all previous allegations for purposes of this
13   claim.
14            98.    NEPA required the GGNRA to prepare an EIS, or at minimum, an EA before
15   publishing the 2019 Compendium.
16            99.    The GGNRA’s reliance on a categorical exclusion found in the NPS NEPA
17   Handbook was improper. First, the GGNRA failed to follow binding NEPA regulations that
18   required the agency to “evaluate[]” and “determine whether it meets any of the extraordinary
19   circumstances in section 46.215.” 43 C.F.R. § 46.205(c)(1). The GGNRA equally failed to
20   follow the categorical exclusions process delineated in the NPS NEPA Handbook, which
21   required it to: (1) define the proposed action, identify issues, and evaluate associated impacts; (2)
22   determine whether there is a categorical exclusion that could apply to the proposed action; (3)
23   determine whether any extraordinary circumstances exist; and (4) document the potential
24   impacts of the action covered by the categorical exclusion. NPS NEPA Handbook at 38-39.
25            100.   Second, the GGNRA failed to adequately explain its decision to apply the
26   categorical exclusion. Sierra Club v. Bosworth, 510 F.3d 1016, 1026 (9th Cir. 2007). Its
27

28                                  -23-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 24 of 27



 1   conclusory single sentence stating that “[t]he proposed changes will enhance the park’s ability to

 2   protect park resources, public health and safety, and address visitor use concerns” is inadequate.

 3            101.   Third, the 2019 Compendium does not reasonably fall within the ambit of the

 4   categorical exclusion the GGNRA relies on—“[m]inor changes in amounts or types of visitor use

 5   for the purpose of ensuring visitor safety or resource protection in accordance with existing

 6   regulations.” Among other things, the new closures and other restrictions for on- and off-leash

 7   dog walking and other changes made by the 2019 Compendium cannot reasonably be

 8   characterized as minor when considered in context.

 9            102.   Fourth, regardless of the applicability of the invoked categorical exclusion, the

10   GGNRA’s reliance on that exclusion was unreasonable because the extraordinary circumstances

11   exception applies in this case. Restrictions, limitations, designations, and conditions related to

12   dog walking in the GGNRA are highly controversial, considering the degree of public

13   involvement surrounding these issues, including a substantial history of litigation over similar

14   past GGNRA actions. Furthermore, the GGNRA is employing a segmented approach to

15   accomplish what it could not do in one fell swoop in 2017—i.e., it is seeking to establish

16   precedent for future action.

17            103.   Accordingly, the GGNRA violated NEPA because it was required to prepare an

18   EIS, or, at minimum, an EA before publishing the 2019 Compendium.

19                                               FOURTH CLAIM
                                         (Violation of APA 5 U.S.C. § 706)
20

21            104.   Plaintiffs incorporate by reference all previous allegations for purposes of this

22   claim.

23            105.   The GGNRA failed to provide the requisite reasoned justification and explanation

24   for numerous measures in the 2019 Compendium, including those related to closures, limitations

25   related to on- and off-leash dog walking, and other changes.

26            106.   The APA requires agency decision-making to be reasoned. Courts are precluded

27   from attempting “to make up for such deficiencies” and cannot “supply a reasoned basis for the

28                                  -24-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 25 of 27



 1   agency’s action that the agency itself has not given.” Motor Vehicle Mfrs. Ass’n of U.S. v. State

 2   Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

 3              107.   Separately, NPS regulations implementing the Organic Act also require “a written

 4   determination justifying the action,” and that determination must “set forth the reasons why the

 5   restriction, condition, public use limit or closure has been established and why less restrictive

 6   measures will not suffice.” 36 C.F.R.§ 1.5(c).

 7              108.   The GGNRA wholly failed to provide any written justification for numerous

 8   measures in the 2019 Compendium. This void of reasoning violates the APA and regulations

 9   implementing the Organic Act.

10              109.   In several instances where the GGNRA provided a written statement, the reasons

11   offered were conclusory, unreasoned, lacked supporting evidence, unclearly attributed, and

12   otherwise deficient in contravention of the APA and the regulations implementing the Organic

13   Act.

14              110.   In publishing the 2019 Compendium, the GGNRA also violated the regulations

15   implementing the Organic Act by failing to explain why less restrictive measures would not

16   suffice.

17              111.   This lack of, and otherwise insufficient, reasoning to support its measures renders

18   the 2019 Compendium unlawful.

19                                                  FIFTH CLAIM
                                           (Violation of APA 5 U.S.C. § 706)
20

21              112.   Plaintiffs incorporate by reference all previous allegations for purposes of this
22   claim.
23              113.   The 2019 Compendium is independently unlawful because the GGNRA failed to
24   follow the APA’s requirements for agency policy changes.
25              114.   “Unexplained inconsistency between agency actions is a reason for holding an
26   interpretation to be an arbitrary and capricious change.” Organized Vill. of Kake v. U.S. Dep't of
27   Agric., 795 F.3d 956, 966 (9th Cir. 2015) (quotation marks and citation omitted).
28                                  -25-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 26 of 27



 1             115.   “[A] policy change complies with the APA [only] if the agency (1) displays

 2   awareness that it is changing position, (2) shows that the new policy is permissible under the

 3   statute, (3) believes the new policy is better, and (4) provides good reasons for the new policy,

 4   which, if the new policy rests upon factual findings that contradict those which underlay its prior

 5   policy, must include a reasoned explanation . . . for disregarding facts and circumstances that

 6   underlay or were engendered by the prior policy.” Id. (quotation marks and citation omitted).

 7             116.   In releasing the 2019 Compendium, the GGNRA did not display an awareness of

 8   any specific policy changes it was making or provide good reasons for the new policies.

 9             117.   Since releasing the 2019 Compendium, the GGNRA was alerted to this deficiency

10   and released a supplemental document entitled “2019 Superintendent’s Compendium of Changes

11   and Justifications” that attempts to overcome this shortfall. To the extent that then GGNRA has

12   provided explanations in this or other documents, those explanations constitute impermissible

13   post hoc rationalizations that cannot be relied upon to support the 2019 Compendium.

14             118.   Regardless, those explanations are comprised of overly broad and otherwise

15   summary justifications insufficient to satisfy the APA’s requirements for an agency policy

16   change.

17             119.   The 2019 Compendium is thus unlawful for these separate reasons.

18                                        PRAYER FOR RELIEF

19             WHEREFORE, Plaintiffs ask that the Court enter judgment that includes the following

20   relief:

21             1.     An order directing Defendants to vacate and set aside the 2019 Compendium until

22   they comply with all applicable laws, including NEPA and the APA.

23             2.     An order granting Plaintiffs an award of attorneys’ fees and costs under the Equal

24   Access to Justice Act, 28 U.S.C. § 2412, or any other applicable law; and

25             3.     An order granting Plaintiffs such other relief as the Court deems just and proper.

26

27

28                                  -26-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:19-cv-08124-JCS Document 1 Filed 12/12/19 Page 27 of 27



 1   DATED: December 12, 2019               BAKER BOTTS LLP

 2

 3                                          /s/ Christopher J. Carr
                                            CHRISTOPHER J. CARR
 4                                          Attorneys for Plaintiffs
                                            SAVE OUR RECREATION, SAN
 5                                          FRANCISCO DOG OWNERS GROUP,
                                            MARIN COUNTY DOG OWNERS GROUP
 6                                          and COASTSIDE DOG OWNERS GROUP

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  -27-
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
